Citation Nr: 0947073	
Decision Date: 12/11/09    Archive Date: 12/24/09

DOCKET NO.  07-10 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps 
for 77 days from October 28, 1991 to January 13, 1992.

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2005 rating decision by a Department of Veterans 
Affairs (VA) Regional Office (RO), which denied the Veteran's 
petition to reopen his previously denied, unappealed, claim 
for service connection for bronchial asthma - concluding he 
had not submitted the required new and material evidence.  
The RO also denied his claims for service connection for a 
low back disorder and PTSD.

In September 2009, as support for his claims, the Veteran 
testified at a hearing at the RO before the undersigned 
Veterans Law Judge of the Board, commonly referred to as a 
Travel Board hearing.  During the hearing he withdrew the 
claim concerning his bronchial asthma, so that claim is no 
longer at issue.  38 C.F.R. § 20.204 (2009).

In this decision the Board is deciding the claim for PTSD.  
However, the claim for a low back disorder requires further 
development, so the Board is remanding that claim to the RO 
via the Appeals Management Center (AMC).


FINDING OF FACT

There is no probative (meaning competent and credible) 
evidence indicating the Veteran has the required DSM-IV 
diagnosis of PTSD.


CONCLUSION OF LAW

The Veteran does not have PTSD due to disease or injury 
incurred in or aggravated by his military service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); 
see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - 


such as in a statement of the case (SOC) or supplemental SOC 
(SSOC), such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court held that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all 
VA notice errors are presumptively prejudicial, in part, 
because it was "complex, rigid, and mandatory."  Id., at 
1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court may 
conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the 
particular case.  Id.

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 48 (2008), since overturned on other grounds in 
Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that 
prejudicial deficiencies in the timing or content of a 
VCAA notice can be cured by showing the essential fairness of 
the adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant ("Actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Veterans Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In this case, a letter satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) was sent to the Veteran in June 2005, 
prior to the initial adjudication of his claim in September 
2005.  That letter informed him of the evidence required to 
substantiate his claim for service connection and of his and 
VA's respective responsibilities in obtaining supporting 
evidence.  A more recent October 2009 letter complied with 
Dingess, as it also apprised him of the downstream 
disability rating and effective date elements of his claim.  
And there has been no reason to readjudicate his claim since 
providing that additional Dingess notice because he has not 
submitted any additional evidence, besides his hearing 
testimony, which might change the outcome of the prior 
adjudication.  That is to say, the absence of another SSOC 
since providing this additional Dingess notice is not 
prejudicial because the result of such a readjudication on 
exactly the same evidence and law previously considered would 
be no different than the previous adjudication.  Cf. Medrano 
v. Nicholson, 21 Vet. App. 165, 173 (2007).



VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained his service 
treatment records (STRs).  The RO also requested his private 
medical records from V.G., L.C.S.W., in July 2006 and 
November 2006, but did not receive a response.  The RO 
informed the Veteran in a November 2006 letter that it had 
been unable to obtain these records.  38 C.F.R. 
§ 3.159(c)(1).  There is no indication of any other 
outstanding records pertaining to his claim.

The Board also finds that a VA examination is not needed to 
determine whether the Veteran has PTSD related to his 
military service, as the standards of the Court's decision in 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), have not been 
met.  Under McLendon, VA must provide a medical examination 
in a service-connection claim when there is:  (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for VA to make a decision on the 
claim. Id., at 81. See also 38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).

Here, though, none of the Veteran's STRs make any reference 
to mental illness or an acquired psychiatric disorder, 
including of PTSD as a residual of a low back injury.  He 
also has not satisfied a more fundamental, threshold, 
preliminary burden of submitting evidence confirming he has 
PTSD, irrespective of any possible relationship between this 
condition and his military service..  There is only his 
unsubstantiated lay allegation of this diagnosis and its 
correlation to his service, which is insufficient evidence to 
require VA to schedule an examination for a medical nexus 
opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004).  Simply put, the McLendon requirements of a 
suggestion of current disability and some indication of the 
condition in service have not been met.  Accordingly, 
the Board finds that no further action is necessary to meet 
the requirements of the VCAA or Court.

II.	Service Connection for PTSD

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Service connection for PTSD, in particular, requires:  [1] a 
current medical diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., DSM-IV, presumed to include the 
adequacy of the PTSD symptomatology and the sufficiency of a 
claimed in-service stressor), [2] credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and [3] medical evidence of a causal relationship 
between current symptomatology and the specific claimed in-
service stressor(s).  See 38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
stressor during service varies depending on whether the 
Veteran "engaged in combat with the enemy."  Hayes v. Brown, 
5 Vet. App. 60, 66 (1993).

If it is shown through military citation or other appropriate 
evidence that a Veteran engaged in combat with the enemy, and 
the claimed stressors are related to combat, the Veteran's 
lay testimony regarding the reported stressors must be 
accepted as conclusive evidence of their actual occurrence, 
provided the testimony is found to be satisfactory, e.g., 
credible and "consistent with the circumstances, conditions, 
or hardships of such service." In such cases, no further 
developmental or corroborative evidence is necessary.  38 
C.F.R. § 3.304(f)(2).  See also 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).

Participation in combat, a determination that is to be made 
on a case-by-case basis, requires the Veteran have personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).



If the record does not contain evidence that the Veteran 
engaged in combat, such as an award of a Combat Infantryman 
Badge (CIB), Combat Action Ribbon or similar citation, the 
Purple Heart Medal, or any other award associated with valor 
or heroism shown while engaged with an enemy force, the 
record must contain service records or other corroborative 
evidence that substantiates or verifies his testimony or 
statements as to the occurrence of the claimed stressors.  
See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

But even more fundamental to this claim is that the Veteran 
needs to first establish that he has PTSD, that is, 
irrespective of any possible relationship between this 
condition and a stressful event coincident with his military 
service.

A "clear" diagnosis of PTSD is no longer required.  Rather, 
as mentioned, a diagnosis of PTSD need only be in accordance 
with 38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  See 38 C.F.R. § 3.304(f).

The Court has taken judicial notice of the mental health 
profession's adoption of the DSM-IV as well as its more 
liberalizing standards to establish a diagnosis of PTSD.  The 
Court acknowledged the change from an objective "would evoke 
. . . in almost anyone" standard in assessing whether a 
stressor is sufficient to trigger PTSD to a subjective 
standard (e.g., whether a person's exposure to a traumatic 
event and response involved intense fear, helplessness, or 
horror).  Thus, as noted by the Court, a more susceptible 
person could have PTSD under the DSM-IV criteria given his or 
her exposure to a traumatic event that would not necessarily 
have the same effect on "almost everyone."  Cohen v. Brown, 
10 Vet. App. 128, 140-141 (1997).



Here, though, the Veteran simply has not submitted any 
probative evidence (meaning both competent and credible) of a 
current DSM-IV diagnosis of PTSD.  So the Board need not 
determine whether he engaged in combat against an enemy force 
because, absent this required DSM-IV diagnosis of PTSD, there 
is no valid claim regardless of that determination.  See 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service 
connection presupposes a current diagnosis of the condition 
claimed).  See also Degmetich v. Brown, 8 Vet. App. 208 
(1995); 104 F.3d 1328, 1332 (1997) (holding that VA 
compensation only may be awarded to an applicant who has 
disability existing on the date of application, not for past 
disability).  And see McClain v. Nicholson, 21 Vet. App. 319, 
321 (2007) (further explaining that the requirement of a 
current disability is satisfied when the claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim and that a 
claimant may be granted service connection even though the 
disability resolves prior to VA's adjudication of the claim).

In this particular case at hand, in written statements the 
Veteran identified his back injury in service as the stressor 
that caused his PTSD.  But his STRs are unremarkable for any 
such associated psychological complaints or treatment.  
Although he complained of back pain three days into basic 
training, there is no indication his back pain was the result 
of any injury he had sustained while in service.  Instead, he 
reported that his back pain had been chronic since a 
motor vehicle accident ten months prior to service.

The Court has held that there is no duty to assist when the 
Veteran's statements concerning in-service stressors are too 
vague to refer to the U.S. Army and Joint Services Records 
Research Center.  Fossie v. West, 12 Vet. App. 1 (1998).  
In light of the absence of necessary details concerning the 
Veteran's claimed stressors, VA has satisfied its 
responsibilities to assist him in connection with his current 
claim.  And, again, even aside from this, he must first 
establish that he has PTSD, which he has not done.



As a layman, the Veteran does not have the necessary training 
and/or expertise to determine whether he has PTSD, much less 
the ability to provide a probative medical nexus opinion 
concerning its etiology, and specifically in terms of whether 
it is attributable to his military service.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 494-95 (1991) (laypersons generally are not 
competent to render medical opinions regarding diagnosis and 
etiology).

There are some exceptions to this general rule, such as:  (1) 
when the condition in question is capable of lay 
identification (e.g., a broken leg, separated shoulder, 
varicose veins, flat feet, etc.); or (2) the layman is 
reporting a contemporaneous medical diagnosis; or (3) is 
providing lay testimony describing symptoms that are 
supported by a later diagnosis by a medical professional.  
See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 
2007); and Barr v. Nicholson, 21 Vet. App. 303, 310 (2007)

Here, though, the Veteran is only competent to testify 
concerning symptoms he may have experienced during service 
and during the many years since his discharge, but not their 
cause in terms of whether they are associated with PTSD 
attributable to his military service.  38 C.F.R. § 
3.159(a)(2); see also Rucker v. Brown, 10 Vet. App. 67 (1997) 
and Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).

For these reasons and bases, the preponderance of the 
evidence is against the claim for service connection for 
PTSD, in turn meaning there is no reasonable doubt to resolve 
in the Veteran's favor, and that his claim must be denied.  
38 C.F.R. § 3.102.


ORDER

The claim for service connection for PTSD is denied.


REMAND

The Veteran also is requesting service connection for a low 
back disorder.  This claim requires further development, 
however, and specifically a medical nexus opinion concerning 
the etiology of this alleged disorder.

The Veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or an 
injury incurred in or aggravated by service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).  In general, service connection 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Certain conditions like degenerative joint disease (i.e., 
arthritis) are chronic, per se, and therefore will be 
presumed to have been incurred in service if manifested to a 
compensable degree (of at least 10-percent disabling) within 
one year after service.  This presumption, however, is 
rebuttable by probative evidence to the contrary and does not 
apply if the Veteran, as here, had less than 90 days of 
active duty service, keeping in mind the Veteran only served 
for 77 days.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309 (2009).

But that said, the Veteran's STRs indicate his military 
induction physical was performed in August 1990, over a year 
prior to when he began serving on active duty.  At that time 
he reported no back problems, and the examiner indicated the 
spine was normal.  A treatment record from October 1991, just 
three days into service, shows the Veteran complained of back 
pain.  He reported having been in a motor vehicle accident 
and injuring his back in January 1991, so several months 
prior to beginning active duty.  He also said he had to wear 
a back brace for two months after that accident.  There is an 
additional treatment record from November 1991 indicating 
continued complaints of back pain and the need for 
X-rays, but the X-ray report is illegible.  The Veteran was 
discharged from the military in January 1992, after, as 
mentioned, only having served for 77 days.

The Veteran's post-service treatment records indicate he 
reinjured his low back in an industrial-related incident in 
November 1999.  He underwent surgical procedures for L5-S1 
decompression, bilateral microdiscectomy, and intervertebral 
fusion in June 2002.  He reportedly had additional back 
surgery in 2003 to replace some screws from the fusion.

Under McLendon, VA must provide a medical examination in a 
service-connection claim when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and 
(3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
Veteran's service or with another service-connected 
disability, but (4) insufficient competent medical evidence 
on file for VA to make a decision on the claim.  Id., at 81.  
See also 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  
So this case must be referred to a VA examiner to have 
him/her review the relevant evidence and determine the 
etiology of the Veteran's low back disability.

So it is unclear whether the Veteran had a pre-existing back 
condition when entering the military from the injuries 
sustained in the motor vehicle accident prior to service or 
whether, instead, his back injury had healed and was 
asymptomatic by the time he began serving on active duty and 
subsequently complained of and was treated for symptoms 
(mainly pain) referable to his back.  If it is determined he 
clearly and unmistakably had a pre-existing back disorder, 
there needs to be some medical indication of whether there 
also is clear and unmistakable evidence this pre-existing 
condition was not aggravated during or by his military 
service beyond its natural progression.  See VAOPGCPREC 3-
2003 and Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 
2004).



The presumption of soundness attaches only where there has 
been an induction examination during which the disability 
about which the Veteran later complains was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  
The regulations provide expressly that the term "noted" 
denotes "[o]nly such conditions as are recorded 
in examination reports," 38 C.F.R. § 3.304(b), and that 
"[h]istory of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions."  Id., at (b)(1).  The Court also has held 
on multiple occasions that lay statements by a Veteran 
concerning a 
pre-existing condition, alone, are insufficient to rebut the 
presumption of soundness.  See, e.g., Gahman v. West, 13 Vet. 
App. 148, 150 (1999) (recorded history provided by a lay 
witness does not constitute competent medical evidence 
sufficient to overcome the presumption of soundness, even 
when such is recorded by medical examiners); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995) (a layperson's account of 
what a physician may or may not have diagnosed is 
insufficient to support a conclusion that a disability 
preexisted service); Crowe v. Brown, 7 Vet. App. 238 (1994) 
(supporting medical evidence is needed to establish the 
presence of a 
pre-existing condition); see also LeShore v. Brown, 8 Vet. 
App. 406 (1995) (the mere transcription of medical history 
does not transform the information into competent medical 
evidence merely because the transcriber happens to be a 
medical professional.)

If, on the other hand, a pre-existing disability is noted 
upon entry into service, then the Veteran cannot bring a 
claim for service connection for that disability, but he may 
bring a claim for service-connected aggravation of that 
disability.  In that case, § 1153 applies and the burden 
falls on him to establish aggravation.  Wagner, 370 F.3d at 
1096; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  
And independent medical evidence is needed to support a 
finding that a pre-existing disorder increased in severity 
during service beyond its natural progression.  See Paulson 
v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 
Vet. App. 238, 246 (1994).  See also 38 C.F.R. § 3.303(c) 
indicating that, in regards to pre-service disabilities noted 
in service, there are medical principles so universally 
recognized as to constitute fact (clear and unmistakable 
proof), and when in accordance with these principles 
existence of a disability prior to service is established no 
additional or confirmatory evidence is necessary.  Section 
3.303(c) goes on to indicate this determination includes 
situations where the manifestation of symptoms of chronic 
disease from the date of enlistment, or so close thereto, 
that the disease could not have originated in so short a 
period will establish pre-service existence thereof.

Moreover, aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  See 
also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 
Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); 
Green v. Derwinski, 1 Vet. App. 320, 323 (1991); and Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991). (all holding that 
mere temporary or intermittent flare-ups of a pre-existing 
injury or disease during service are insufficient to be 
considered "aggravation in service", unless the underlying 
condition, itself, as contrasted with mere symptoms, has 
worsened).

It further deserves mentioning that, in Verdon v. Brown, 8 
Vet. App. 529 (1996), the Court held that the presumption of 
aggravation does not attach even where the pre-existing 
disability has been medically or surgically treated during 
service and the usual effects of treatment have ameliorated 
disability so that it is no more disabling than it was at 
entry into service.  Only if the Veteran somehow manages to 
show a chronic worsening of his disability during his service 
would the presumption of aggravation apply and, in turn, 
require VA to show by clear and unmistakable evidence that 
the worsening was not beyond the condition's natural 
progression.  The presumption of aggravation applies only 
when pre-service disability increases in severity during 
service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996); 
Browder v. Derwinski, 1 Vet. App. 204, 206-207 (1991).

Further medical comment is also needed to determine the 
extent of the Veteran's current low back disability that is 
attributable to the additional intercurrent injury he 
sustained after service in the industrial-related incident in 
November 1999, apparently necessitating the surgeries he 
subsequently had in 2002 and 2003.

Accordingly, the claim for a low back disorder is REMANDED 
for the following additional development and consideration:

1.  Schedule the Veteran for a VA medical 
examination to determine the etiology of 
his current low back disability.

In particular, the examiner should 
indicate whether it is at least as likely 
as not (i.e., 50 percent or 
greater probability) the Veteran's low 
back disability:  (1) initially manifested 
during his 77 days of military service 
from October 1991 to January 1992; 
or (2) whether, instead, there is clear 
and unmistakable evidence he had a pre-
existing low back disorder when entering 
service, including from the injuries he 
had sustained in the motor vehicle 
accident prior to service, in January 
1991, and if there is, whether there also 
is clear and unmistakable evidence this 
pre-existing disorder was not chronically 
(meaning permanently) aggravated during or 
by his 77 days of service beyond the 
condition's natural progression.  The 
designated examiner needs to additionally 
indicate (3) whether the Veteran's current 
low back disability is, instead, more 
likely the result of the additional 
intercurrent injury he more recently 
sustained the industrial-related incident 
in November 1999, apparently necessitating 
the surgeries he subsequently had in 2002 
and 2003.

All necessary diagnostic testing and 
evaluation needed to make these 
determinations should be performed.  

The designated examiner must review the 
claims file, including a complete copy of 
this remand, for the Veteran's pertinent 
medical and other history.  

The examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable.

Note the differing standards of proof:

"Clear and unmistakable evidence" is a 
more formidable evidentiary burden than 
the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. 
App. 254, 258 (1999) (noting that the 
"clear and convincing" burden of proof, 
while a higher standard than a 
preponderance of the evidence, is a lower 
burden to satisfy than that of "clear and 
unmistakable evidence.").  It is an 
"onerous" evidentiary standard, requiring 
that the preexistence of a condition and 
the non-aggravation result be 
"undebatable."  Cotant v. Principi, 17 
Vet. App. 116, 131 (2003), citing 
Laposky v. Brown, 4 Vet. App. 331, 334 
(1993).

The term "at least as likely as not," 
in comparison, does not mean merely 
within the realm of medical possibility, 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.

*Advise the Veteran that failure to report 
for this medical examination, without good 
cause, may have adverse consequences on 
his claim.



3.  Then readjudicate the claim for a low 
back disability in light of the additional 
evidence.  If this claim is not granted to 
the Veteran's satisfaction, send him and 
his representative a SSOC and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration of this 
remaining claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


 Department of Veterans Affairs


